Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2021/0279157, hereinafter Woo) in view of Roy et al. (US 10,547,521, hereinafter Roy).

Regarding claim 1, Woo discloses
A system managing multiple clusters by a control cluster within a container environment, the system comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital computer which operates the program by using a computer readable recording medium; The program is inherently executed by processor), with the at least one processor, implement a cluster manager component associated with a control cluster at a cluster layer within the container environment (abstract: creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications can operate in various infrastructures; integrally monitoring information of the plurality of container clusters and applications operating in the clusters; and providing a monitoring screen on which a monitoring result is reflected; paragraph [0027]: a cocktail cloud includes a cloud integration unit 100, a service management unit 110, an application orchestration unit 120, a development/operation unit 140 (DevOps View), and a DB/storage 150), to cause the at least one processor to (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program; The program is inherently executed by processor): 
deploy, by the cluster manager component, one or more workloads (paragraph [0114]: The DevOps manager, as a manager module of DevOps, provides a configuration manager 230 for provisioning a multi-cloud infrastructure ... a job manager to one or more clusters within a plurality of clusters associated with the container environment (abstract: creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications can operate in various infrastructures); 
receive, by the cluster manager component, monitor data from two or more clusters within the plurality of clusters (abstract: creating, by a cloud platform system, a plurality of container cluster environments in which container-based applications can operate in various infrastructures; paragraph [0106]: a monitoring DB 170 manages monitoring information of the application and the infrastructure), the monitor data comprising at least one of metrics data and log data associated with the two or more clusters within the plurality of clusters (paragraph [0133]: a cocktail cloud which is a cloud platform system ... integrally monitors status information and service log, a source usage, and node placement information of a plurality of container clusters and service applications operating in the clusters to provide a monitoring screen illustrated in FIG. 15. (S410 and S420). FIG. 15 illustrates a cluster status showing a node, a CPU, a memory, an application, and a server); and 
display, by a user interface, at least one of the monitor data and a set of alerts on a unified dashboard, the set of alerts identifying multi-cluster status updates based on the monitor data (Fig. 15; paragraph [0074]: The monitoring function is a function of monitoring an application instance (container+infrastructure), .
Woo does not disclose generate, by the cluster manager component, unified monitor data least by performing analysis on the received monitor data; and display, by the user interface, at least one of the unified monitor data and a unified set of alerts on a unified dashboard, an alert in the unified set of alerts identifying multi-clusters status updates based on the unified monitor data. Roy discloses generate, by the cluster manager component, unified monitor data least by performing analysis on the received monitor data; and display, by the user interface, at least one of the unified monitor data and a unified set of alerts on a unified dashboard, an alert in the unified set of alerts identifying multi-clusters status updates based on the unified monitor data (col. 52, lines 19-26: multi-cluster dashboard system 901 may generate, create, and/or configure dashboard 903 to provide a unified view, referred to as a “single pane of glass,” in which a single user interface screen presents a near and/or seemingly near real-time visual representation of metrics, alarms, notifications, reports, and other information related to the health of the infrastructure elements for the multiple clusters 902; col. 63, lines 38-55: multi-cluster dashboard 903 enables a user to easily navigate from the multi-cluster view to any individual cluster without needing additional login authentication. Moreover, the user 
Regarding claim 8 referring to claim 1, Woo discloses a computerized method for managing multiple clusters by a control cluster within a container environment, the method comprising: ... (See the rejection for claim 1).
Regarding claim 15 referring to claim 1, Woo discloses one or more non-transitory computer readable storage media having computer- executable instructions for managing multiple clusters by a control cluster within a container environment that, upon execution by a processor, cause the processor (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital computer which operates the program by using a computer readable recording medium; The program is inherently executed by processor) to at least: ... (See the rejection for claim 1).

Regarding claims 3 and 10, Woo does not disclose wherein the unified dashboard provides a single-pane-of-glass management console presenting the unified monitor data and alerts for multiple clusters in the plurality of clusters; and wherein the unified dashboard provides a centralized location for presenting and performing the alerts. Roy discloses wherein the unified dashboard provides a single-pane-of-glass management console presenting the unified monitor data and alerts for multiple clusters in the plurality of clusters; and wherein the unified dashboard provides a centralized location for presenting and performing the alerts (col. 52, lines 19-26: multi-cluster dashboard system 901 may generate, create, and/or configure dashboard 903 to provide a unified view, referred to as a “single pane of glass,” in which a single user interface screen presents a near and/or seemingly near real-time visual representation of metrics, alarms, notifications, reports, and other information related to the health of the infrastructure elements for the multiple clusters 902; col. 63, lines 38-55: multi-cluster dashboard 903 enables a user to easily navigate from the multi-cluster view to any individual cluster without needing additional login authentication. Moreover, the user may further drill into the elements being monitored within a single cluster to visualize metric, alarms and reporting for any element (instance 

Regarding claims 4, 11, and 17, Woo does not disclose wherein receiving the monitor data further includes: analyzing the unified monitor data using at least one threshold; monitoring status of the plurality of clusters based on a result of the analyzing of the unified monitor data; and outputting a single representation of status of the two or more clusters in the plurality of clusters by the unified dashboard. Roy discloses wherein receiving the monitor data further includes: analyzing the unified monitor data using at least one threshold (col. 13, lines 34-; col. 52, lines 19-26: multi-cluster dashboard system 901 may generate, create, and/or configure dashboard 903 to provide a unified view, referred to as a “single pane of glass,” in which a single user interface screen presents a near and/or seemingly near real-time visual representation of metrics, alarms, notifications, reports, and other information related to the health of the infrastructure elements for the multiple clusters 902); monitoring status of the plurality of clusters based on a result of the analyzing of the unified monitor data; and outputting a single representation of status of the two or more clusters in the plurality of clusters by the unified dashboard (col. 52, lines 19-26: multi-cluster dashboard system 901 may generate, create, and/or configure dashboard 903 to provide a unified view, referred to as a “single pane of glass,” in which a single user interface screen presents a near and/or seemingly near real-time visual representation of metrics, alarms, notifications, reports, and other information related to the health of the infrastructure elements for the multiple clusters 902; col. 56, lines 15-17, 32-34: For each metric value received, controller 201 may determine a representative value range into which the received metric value falls ... he metric received may be one of the subscribed metrics presented within user interface 910. User interface 1210 updates dashboard 203 and outputs an updated user interface 910 to a user interface device associated with controller 201; col. 63, lines 38-48: multi-cluster dashboard 903 enables 

Regarding claims 5, 12, and 18, Woo does not disclose wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor to: generate at least one alert in response to the unified monitor data indicating performance or state of the two or more clusters in the plurality of clusters falling below at least one threshold. Roy discloses wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor to: generate at least one alert in response to the unified monitor data indicating performance or state of the two or more clusters in the plurality of clusters falling below at least one threshold (col. 13, lines 40-43: policy agent 205A may evaluate whether one or more metrics is less than a threshold value (e.g., if server 126A available disk space<20%, then raise an alert); col. 52, lines 19-26: multi-cluster dashboard system 901 may generate, create, and/or configure dashboard 903 to provide a unified view, referred to as a “single pane of glass,” in which a single user interface screen presents a near and/or seemingly near real-time visual representation of metrics, alarms, notifications, reports, and other information related to the health of the infrastructure elements for the multiple clusters 902). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Woo by generating, creating, and/or configuring dashboard to provide a unified view, referred to as a “single pane of glass,” in which a single user interface screen presents a near and/or seemingly near real-time visual representation of metrics, alarms (e.g., one or more metrics such as disk space is less than a threshold), notifications, reports of Roy. The motivation would have been to providing a seamless user experience by switching between different clusters without having to refresh or login again (Roy col. 63, lines 38-55).

Regarding claims 6, Woo discloses
wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital  to centralize a plurality of logs associated with the plurality of clusters, by the cluster manager component (paragraph [0133]: a cocktail cloud which is a cloud platform system ... integrally monitors status information and service log, a source usage, and node placement information of a plurality of container clusters and service applications operating in the clusters to provide a monitoring screen illustrated in FIG. 15. (S410 and S420). FIG. 15 illustrates a cluster status showing a node, a CPU, a memory, an application, and a server); and
wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital computer which operates the program by using a computer readable recording medium; The program is inherently executed by processor)  to identify at least one issue associated with the plurality of clusters, wherein an alert associated with the at least one issue is output by the user interface device (Fig. 15; paragraph [0074]: The monitoring function is a function of monitoring an application instance (container+infrastructure), and generating and managing an alarm through a threshold setting; paragraph [0076]: The service status function provides a view that may determine a status of all application clusters of the cocktail cloud based on the service (see FIG. 6). Then, items of a service status, a cluster status, a monitoring alarm, etc. :

Regarding claims 7, 14, and 20, Woo discloses
the cluster manager component including a single deployment model configured to deploy the one or more workloads (paragraph [0114]: The DevOps manager, as a manager module of DevOps, provides a configuration manager 230 for provisioning a multi-cloud infrastructure ... a job manager 270 for a task of deployment, a server action, and a remote command in which various job tasks are combined and integrally performed and immediate performance, a performance time, and event occurrence are performance conditions);
wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor (Fig. 1, paragraph [0140]: the embodiments of the present invention may be prepared by a computer executable program and implemented by a universal digital computer which operates the program by using a computer readable recording medium; The program is inherently executed by processor) to detect, by the cluster manager component, a change applied to a selected cluster in the plurality of clusters; and wherein the at least one memory and the computer program code is configured to, with the at least one processor, further cause the at least one processor to automatically apply, by the deployment model, the detected change to one or more other clusters in the plurality of clusters (abstract: creating, by a cloud platform system, a plurality of container cluster environments in which container-based 

Regarding claim 13, Woo does not disclose further comprising: centralizing a plurality of logs associated with the plurality of clusters, by the cluster manager component; and identifying at least one issue associated with the plurality of cluster, wherein an alert associated with at least one issue is output by a user interface. Roy discloses further comprising: centralizing a plurality of logs associated with the plurality of clusters, by the cluster manager component; and identifying at least one issue associated with the plurality of cluster, wherein an alert associated with at least one issue is output by a user interface (col. 13, lines 34-37, 45-49: Policy agent 205A may determine, based on the monitored metrics, that one or more values exceed a threshold set by or more policies 202 received from policy controller 201 ... If policy agent 205A determines that the monitored metric triggers the threshold value, policy agent 205A may raise an alarm condition and communicate information about the alarm to policy controller 201); col. 52, lines 19-26: multi-cluster dashboard system 901 may generate, create, and/or configure dashboard 903 to provide a unified view, referred to as a “single pane of glass,” in which a single user 

Regarding claim 19, Woo does not disclose wherein the unified dashboard provides a single-pane-of-glass management console presenting the unified monitor data and alerts for multiple clusters in the plurality of clusters; and wherein the unified dashboard provides a centralized location for outputting one or more unified alerts. Roy discloses wherein the unified dashboard provides a single-pane-of-glass management console presenting the unified monitor data and alerts for multiple clusters in the plurality of clusters; and wherein the unified dashboard provides a centralized location for outputting one or more unified alerts (col. 52, lines 19-26: multi-cluster dashboard system 901 may generate, create, and/or configure dashboard 903 to provide a unified view, referred to as a “single pane of glass,” in which a single user interface screen presents a near and/or seemingly near real-time visual representation of metrics, alarms, notifications, reports, and other .

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2021/0279157, hereinafter Woo) in view of Roy et al. (US 10,547,521, .

Regarding claims 2, 9, and 16, Woo discloses
wherein deploying the one or more workloads includes: receiving, by the user interface, a workload for deployment on a selected cluster in the plurality of clusters (paragraph [0114]: The DevOps manager, as a manager module of DevOps, provides a configuration manager 230 for provisioning a multi-cloud infrastructure ... a job manager 270 for a task of deployment, a server action, and a remote command in which various job tasks are combined and integrally performed and immediate performance, a performance time, and event occurrence are performance conditions).
Woo in view of Roy does not disclose validating the workload for deployment on the selected cluster in the plurality of clusters; allowing deployment of the workload onto the selected cluster in response to validation of the workload by the control cluster; and denying deployment of the workload on the selected cluster in response to failure to validate the workload. Wang discloses validating the workload for deployment on the selected cluster in the plurality of clusters; allowing deployment of the workload onto the selected cluster in response to validation of the workload by the control cluster; and denying deployment of the workload on the selected cluster in response to failure to validate the workload (paragraph [0045]: Obtain Job Reward Mod 304 of FIG. 3 executes Obtain job characteristics SUB-MOD 310, Obtain job similarities to existing jobs in the cache SUB-MOD 312, and Determine job's reward based on the failures of existing jobs similar to the job SUB-MOD 314, in sequence, to determine the expected reward of the first new 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/11/2022